DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 recites, “…the second-type frame or the second type-frame according to the current bandwidth of stream(s)…” The language is confusing and rendering claimed invention indefinite. Please clarify. Claims are read as best understood by the examiner.
Claim 6 and 8 have similar problems.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUBRAMANIAN et al (US 10432536) in view of HAYES et al (US 2015/0016247) .
Regarding claim 1, 7, SUBRAMANIAN et al (US 10432536) a circuitry within a router or a switch, comprising: 
a priority decision circuitry, configured to determine a priority of a frame received from a port of the router or the switch (SUBRAMANIAN: 8:29- 9:5, 9:23-37, Fig. 2, frame lookup unit (priority decision circuitry) determining a priority of a frame received); 
a per-stream filtering and policing circuitry, coupled to the priority decision circuitry, configured to classify the frame into a first-type frame, a second-type frame or a third-type frame, wherein if the frame is determined as the first-type frame, the per-stream filtering and policing circuitry forwards the frame to a priority to traffic mapping circuitry to enqueue the frame (SUBRAMANIAN: 8:56-9:5, 9:30-47, traffic policer 218 (equivalent to the per-stream filtering and policing circuitry) classifies frames into a green, yellow or red frame; 11:66-12:13, 11:14-41, if the frame is of a first priority i.e. green marked frame that is CIR-conformant frame, the frame is forwarded to the traffic shaper (priority to traffic circuit) for mapping the frame to a corresponding queue of traffic); 
if the frame is determined as the third-type frame, the per-stream filtering and policing circuitry discards the frame (SUBRAMANIAN: 11:14-41, if the frame is a red frame, it is discarded); and 
if the frame is determined as the second-type frame, the per-stream filtering and policing circuitry forwards the frame to traffic mapping circuitry to enqueue the frame SUBRAMANIAN: 11:14-41, if the frame is yellow frame it is forwarded to be queued)
SUBRAMANIAN remains silent regarding changing the priority of the frame, and the forwarding is with the changed priority.
However, HAYES et al (US 2015/0016247) discloses changing the priority of the frame, and the forwarding is with the changed priority (HAYES: ¶34-35, ¶41, priority of a packet/frame is modified and the packet is forwarded with the flow).
A person of ordinary skill in the art working with the invention of SUBRAMANIAN would have been motivated to use the teachings of HAYES as it provides a way to optimized flow control in a more economical way (¶3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUBRAMANIAN with teachings of HAYES in order to improve cost effectiveness of traffic flow control.


Regarding claim 2, 8 SUBRAMANIAN modified by HAYES discloses a circuitry of claim 1/7, wherein the per-stream filtering and policing circuitry classifies the frame into the first-type frame, the second-type frame or the second type-frame according to the current bandwidth of stream(s); and if the frame is determined as the second-type frame, the per-stream filtering and policing circuitry changes the priority of the frame (SUBRAMANIAN: 8:56-9:5, 9:30-47, 11:14-41, traffic policer 218 (equivalent to the per-stream filtering and policing circuitry) classifies frames into a green, yellow or red frame; this is performed based on current rate/bandwidth).

Regarding claim 3, 9 SUBRAMANIAN modified by HAYES discloses circuitry of claim 2/8, wherein if the current bandwidth of the stream(s) is lower than a first threshold, the per-stream filtering and policing circuitry determines the frame as the first-type frame; if the current bandwidth of the stream(s) is higher than the first threshold but lower than a second threshold, the per-stream filtering and policing circuitry determines the frame as the second-type frame; and if the current bandwidth of the stream(s) is higher than the second threshold, the per-stream filtering and policing circuitry determines the frame as the third-type frame (SUBRAMANIAN: 8:56-9:5, 9:30-47, 11:14-41, traffic policer 218 (equivalent to the per-stream filtering and policing circuitry) classifies frames into a green, yellow or red frame; this is performed based on current rate/bandwidth; if the current rate/bandwidth of the stream/frame is higher than the first rate/bandwidth value (first threshold, CIR) it is determined to be first priority (green-type), if it is above CIR and below EIR (second threshold) the frame is determined to belong to second type (yellow-type) and if the rate is higher than  the EIR, it is determined to be third type, that is red-type).

Regarding claim 4, 10 SUBRAMANIAN modified by HAYES discloses circuitry of claim 1/7, wherein the per-stream filtering and policing circuitry has a parameter configured to enable or disable a priority adjustment mechanism, and when the parameter is set to enable the priority adjustment mechanism, and if the frame is determined as the second-type frame, the per-stream filtering and policing circuitry HAYES: ¶33, a bit is modified in the packet to make the packet eligible for being modified for priority; this is performed on packets with a lower than high priority packets (analogous to the yellow marked packets of SUBRAMANIAN, 11:14-41); ¶16, ¶33, may or may not modify a packet in order to indicate it as eligible for modification).

Regarding claim 5, SUBRAMANIAN modified by HAYES discloses circuitry of claim 1, wherein the per-stream filtering and policing circuitry comprises: 
a stream identification circuit, configured to maps the frames to a stream (SUBRAMANIAN: Fig. 4B and Fig. 2, 8:56-67, filtering unit 222 identifies the stream and determines the frame to the stream association); 
a stream filter, couple to the stream identification circuit, configured to forward or discard the frame based on content of the frame (SUBRAMANIAN: Fig. 4B and Fig. 2, 8:56-67, policing unit 226 identifies the stream and determines the frame to the stream association and configure to forward or discard the frame based on the content of the frame at least indirectly received from the filtering unit 222); 
a stream gate, coupled to the stream filter, configured to receive the frame is the frame is not discarded by the stream filter, and to periodically forward the frame or block SUBRAMANIAN: Fig. 4A and Fig. 4B, 9:49-65, gate providing pass or no pass function (forward or block)); and 
a flow meter, configured to classify the frame into the first-type frame, the second-type frame or the second type-frame (SUBRAMANIAN: Fig. 4A and Fig. 4B, 11:14-41, metering configuration is performed by the metering unit to classify the frame into a first, second or third type of frame),  wherein if the frame is determined as the first-type frame, the flow meter forwards the frame to the priority to traffic mapping circuitry to enqueue the frame; if the frame is determined as the third-type frame, the flow meter discards the frame; and if the frame is determined as the second-type frame, the flow meter changes the priority of the frame, and the flow meter forwards the frame with the changed priority to the priority to traffic mapping circuitry to enqueue the frame (SUBRAMANIAN: 8:56-9:5, 9:30-47, traffic policer 218 (equivalent to the per-stream filtering and policing circuitry) classifies frames into a green, yellow or red frame; 11:66-12:13, 11:14-41, if the frame is of a first priority i.e. green marked frame that is CIR-conformant frame, the frame is forwarded to the traffic shaper (priority to traffic circuit) for mapping the frame to a corresponding queue of traffic; SUBRAMANIAN: 11:14-41, if the frame is a red frame, it is discarded; SUBRAMANIAN: 11:14-41, if the frame is yellow frame it is forwarded to be queued; HAYES: ¶34-35, ¶41, priority of a packet/frame is modified and the packet is forwarded with the flow).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUBRAMANIAN modified by HAYES as applied to claim 5 above ,further in view of SUBRAMANIAN2 (US 10862802) .

Regarding claim 6, SUBRAMANIAN modified by HAYES discloses circuitry of claim 5, wherein the stream gate sets an internal priority value for the frame; and 
if the frame is determined as the second-type frame, the flow meter changes the priority of the frame by changing the priority, and the flow meter forwards the frame with the changed priority  to the priority to traffic mapping circuitry to enqueue the frame (SUBRAMANIAN: 11:14-41, if the frame is yellow frame it is forwarded to be queued; HAYES: ¶34-35, ¶41, priority of a packet/frame is modified and the packet is forwarded with the flow).
SUBRAMANIAN modified by HAYES remains silent regarding, however, SUBRAMANIAN2 (US 10862802) discloses priority being internal priority value (SUBRAMANIAN2: 12:5-11, IPV value is used to indicate priority of the frame)
A person of ordinary skill in the art working with the invention of SUBRAMANIAN modified by HAYES would have been motivated to use the teachings of SUBRAMANIAN2 as it provides standard field in 802.1Qci. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUBRAMANIAN modified by HAYES with teachings of SUBRAMANIAN2 in order to improve standard compliance of the priority indication field.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER S MIAN/           Primary Examiner, Art Unit 2461                                                                                                                                                                                             
OMER S. MIAN
Primary Examiner
Art Unit 2461